Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 26 July 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My dear General
                     Malvern Hill July 26th 1781
                  
                  I Had Some days ago the Honor to write to Your Excellency and informed you that a detachement from the British Army would probably embark at Portsmouth.  The two Bataïllons of Light Infantry and the Queen’s Rangers were certainly, and the Guards with one or two British Regiments, were likely to Be, ordered upon that service.  My Conjectures Have proved true and 49 sails fallen down in Hampton Road the departure of which I expect to Hear every minute.
                  A prisoner British officer lately mentionned Lord Cornwallis himself was going—  However I think General Leslie is the man who Commands the embarked troops.  Pottowmack and the Cheseapeak are the announced objects—but I think the true destination is New york.
                  I Have directed men of observation to send me intelligences Respecting the movements of the fleet.  Horses will Be Ready upon the Road and an officer sent the moment I Hear of their sailing.  Some days ago I Communicated my Conjectures to the French Admiral, ut question if my letters could arrive safe.
                  It appears the Ennemy Have some Cavalry on Board.  The Conquest of Virginia and the establishment of British power in ths State, Having not succeeded to the expectations of the British court, a lesser Number Might Be sufficient to the present purposes, and two thousand Men easely spared.  So that I do not Believe the present embarkation is under that Number.
                  So far as a land force can oppose naval operations and naval superiority, I think the position now occupied By the main Body of our small army, affords the Best chance to support the several parts of Virginia.
                  On his precipitate Return from Amelia County Colonel Tarleton suffered some loss from militia light parties.  With the Highest Respect I Have the Honor to be, my dear General Your most affectionate servant
                  
                     Lafayette
                  
                  
                     The Charon 44, and three frigats with two 20 guns ships form the convoy of the fleet.
                  
                  
               